DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the amendment dated 29 June 2022, in which: 
Claims 1-39 are currently pending.
Claims 1-39 are presented as originally filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, 18-22, 27-32 & 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (US 2014/0009415).
With respect to claim 1, Nishida teaches a method of integrating multi-touch inputs across multiple distinct surfaces of a mobile computing device (Nishida: Fig. 5A-D), the method comprising:
receiving, in a processor of the mobile computing device, a first multisensor input from at least one touch sensor on the mobile computing device distinct from a touchscreen of the mobile computing device (Nishida: Para. [0164]; Fig. 18, S1803 detects a touch operation on front face or back face);
determining, by the processor, an operational context of the mobile computing device using contextual awareness data (Nishida: Para. [0162]; Fig. 18, S1801 acquire user interface information);
determining, by the processor, a first function associated with the received first multisensor input and the determined operational context (Nishida: Para. [0171]; Fig. 18, S1812 decides operation instruction from touch operation detection result and user interface information); and
executing a first operation configured to cause the mobile computing device to perform the determined first function (Nishida: Fig. 18, S1813 executes the decided operation instruction).

With respect to claim 2, Nishida teaches the method of claim 1, wherein:
the received first multisensor input represents a first touch movement detected on a first touch sensor of the at least one touch sensor, executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to perform a first virtual movement of an active element on the touchscreen of the mobile computing device analogous to the first touch movement (Nishida: Para. [0171]; Fig. 10A).

With respect to claim 3, Nishida teaches the method of claim 2, further comprising:
receiving, by the processor, a second multisensor input representing a second touch movement detected on a second touch sensor of the at least one touch sensor (Nishida: Fig. 18, S1807 determines touch operation made on back face);
determining, by the processor, a second function associated with the received second multisensor input being received during the determined operational context (Nishida: Para. [0171]; Fig. 18, S1812 decides operation instruction from touch operation detection result and user interface information);
and executing a second operation configured to cause the mobile computing device to perform the determined second function (Nishida: Fig. 18, S1813 executes the decided operation instruction)., wherein the determined second function comprises performing a second virtual movement of the active element on the touchscreen of the mobile computing device analogous to the second touch movement and different in scale from the first virtual movement (Nishida: Fig. 13, scaling the speed of rotation/transition speed of object in response to the detected touch operations on the front face and back face).

With respect to claim 8, Nishida teaches the method of claim 1, wherein the at least one touch sensor is disposed on at least one of a front surface of the mobile computing device at which the touchscreen is located, a back surface of the mobile computing device behind the touchscreen, a bottom surface of the mobile computing device between the front and back surfaces, a top surface of the mobile computing device between the front and back surfaces and opposite the bottom surface, or a side surface of the mobile computing device between the front and back surfaces and between the top and bottom surfaces (Nishida: Fig. 2, front touch panel 202, back touch panel 205).

With respect to claim 9, Nishida teaches the method of claim 1, wherein the contextual awareness data includes at least one element of state information selected from the group consisting of an application active on the mobile computing device and a component of the mobile computing device (Nishida: Para. [0162]).

With respect to claim 10, Nishida teaches the method of claim 1, wherein determining the first function associated with the received first multisensor input includes determining a select multisensor translation table applicable to the received first multisensor input and the determined operational context, wherein the determined first function is based on a lookup of the received first multisensor input on the select multisensor translation table (Nishida: Para. [0162]; Figs. 10, 13 and 15).

Apparatus claims (11, 12, 13, 18 & 19) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 3, 9 & 10).  Therefore, apparatus claims (11, 12, 13, 18 & 19) correspond to method claims (1, 2, 3, 9 & 10), and are rejected for the same reasons of anticipation as used above.
Apparatus claims (20, 21, 22, 27, 28 & 29) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 3, 8, 9 & 10).  Therefore, apparatus claims (20, 21, 22, 27, 28 & 29) correspond to method claims (1, 2, 3, 8, 9 & 10), and are rejected for the same reasons of anticipation as used above.
Apparatus claims (30, 31, 32, 37, 38 & 39) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 3, 8, 9 & 10).  Therefore, apparatus claims (30, 31, 32, 37, 38 & 39) correspond to method claims (1, 2, 3, 8, 9 & 10), and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 14-15, 23-24, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Zhao (US 2015/0363082).
With respect to claim 4, Nishida teaches the method of claim 2.
Nishida fails to expressly disclose:
wherein executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to scale the first virtual movement relative to the first touch movement.
However, Zhao teaches:
wherein executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to scale the first virtual movement relative to the first touch movement (Zhao: Figs. 3A-F; Para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, as taught by Nishida, to incorporate modifying the virtual movement of the display content relative to the movement characteristics of the touch, as taught by Zhao, in order to provide a more intuitive user interface by correlating the gesture operation with the magnitude and speed of the touch operation (Zhao: Paras. [0038]).

With respect to claim 5, Nishida teaches the method of claim 2.
Nishida fails to expressly disclose:
wherein executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to scale the first virtual movement relative to the first touch movement based on a speed of the first touch movement.
However, Zhao teaches:
wherein executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to scale the first virtual movement relative to the first touch movement based on a speed of the first touch movement (Zhao: Figs. 3A-F; Para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, as taught by Nishida, to incorporate modifying the virtual movement of the display content relative to the movement characteristics of the touch, as taught by Zhao, in order to provide a more intuitive user interface by correlating the gesture operation with the magnitude and speed of the touch operation (Zhao: Paras. [0038]).

Apparatus claims (14 & 15) are drawn to the apparatus corresponding to the method of using same as claimed in claims (4 & 5).  Therefore, apparatus claims (14 & 15) correspond to method claims (4 & 5), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (23 & 24) are drawn to the apparatus corresponding to the method of using same as claimed in claims (4 & 5).  Therefore, apparatus claims (23 & 24) correspond to method claims (4 & 5), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (33 & 34) are drawn to the apparatus corresponding to the method of using same as claimed in claims (4 & 5).  Therefore, apparatus claims (33 & 34) correspond to method claims (4 & 5), and are rejected for the same reasons of obviousness as used above.

Claims 6-7, 16-17, 25-26 & 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Eskolin (US 2013/0162667).
With respect to claim 6, Nishida teaches the method of claim 1, wherein: 
the received first multisensor input represents a first touch movement detected on a first touch sensor of the at least one touch sensor (Nishida: Para. [0171]; Fig. 10A).
Nishida fails to expressly disclose:
executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to alter at least one of a background and a foreground of an image on an active display of the touchscreen.
However, Eskolin teaches:
executing a first operation configured to cause the mobile computing device to perform the determined first function comprises executing the first operation configured to cause the mobile computing device to alter at least one of a background and a foreground of an image on an active display of the touchscreen (Eskolin: Para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, as taught by Nishida, to incorporate the peep-hole UI feature, as taught by Eskolin, in order to allow the user to “peek behind” the foreground application to what lies underneath (Eskolin: Paras. [0011] – [0015]).

With respect to claim 7, Nishida teaches the method of claim 1, wherein executing a first operation configured to cause the mobile computing device to perform the determined first function comprises 
Nishida fails to expressly disclose:
executing the first operation configured to cause the mobile computing device to control a background application distinct from an active application functioning as a primary control of an active display of the touchscreen.
However, Eskolin teaches:
executing the first operation configured to cause the mobile computing device to control a background application distinct from an active application functioning as a primary control of an active display of the touchscreen (Eskolin: Figs. 4A-C; Para. [0091] – [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, as taught by Nishida, to incorporate the peep-hole UI feature, as taught by Eskolin, in order to allow the user to “peek behind” the foreground application to what lies underneath (Eskolin: Paras. [0011] – [0015]).

Apparatus claims (16 & 17) are drawn to the apparatus corresponding to the method of using same as claimed in claims (6 & 7).  Therefore, apparatus claims (16 & 17) correspond to method claims (6 & 7), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (25 & 26) are drawn to the apparatus corresponding to the method of using same as claimed in claims (6 & 7).  Therefore, apparatus claims (25 & 26) correspond to method claims (6 & 7), and are rejected for the same reasons of obviousness as used above.
Apparatus claims (35 & 36) are drawn to the apparatus corresponding to the method of using same as claimed in claims (6 & 7).  Therefore, apparatus claims (35 & 36) correspond to method claims (6 & 7), and are rejected for the same reasons of obviousness as used above

Response to Arguments/Amendments/Remarks
Applicants’ arguments with respect to claims 1-39 have been fully considered but are not persuasive.
On pages 14-16 of Remarks, Applicants argues, “Nishida does not disclose at least the element of “determining, by the processor, an operational context of the mobile computing device using contextual awareness data,” as recited, or analogously recited, in independent claims 1, 11, 20 and 30.”
The Office respectfully disagrees.  The argued limitation, as per the current claim language, “determining, by the processor, an operational context of the mobile computing device using contextual awareness data,” is quite broad.  Nishida meets the broadest reasonable interpretation of this claim limitation because the user input is processed differently based on the context of user input.  For example, the user input is processed differently, at step S1808, when the detection result indicates a back face touch operation has been made (See Nishida at paragraphs [0162] – [0174] and [0199]).  Additionally, it is apparent from Nishida that different functional input (i.e., Figures 3B and 9A-C) is implemented depending on the user interface information acquired in step S1801. If Applicants intend to have the argued limitation interpreted more specific in scope, then it needs to be expressly articulated in the claims.  As such, the rejection to claims 1-3, 8-13, 18-22, 27-32 & 37-39 is maintained as anticipated by Nishida.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625